McMurray, Presiding Judge.
On February 14, 1991, defendant was convicted of possession of cocaine with intent to distribute and sentenced to serve five years in confinement. She moved for bond pending appeal, asserting she was expecting her second child within two months. On March 25, 1991, the trial court ordered the release of defendant upon the making of a $5,000 security bond and contingent upon defendant’s return to jail on June 1, 1991. Defendant appeals, contending the trial court erred in denying her motion for bond pending appeal. Held:
“In determining whether to grant an appeal bond the trial judge is not required to make findings of fact. Instead, he must set forth the basis of his decision predicated on the four questions posed by Birge [v. State, 238 Ga. 88 (230 SE2d 895)]. Moore v. State, 151 Ga. App. *540413, 414 (260 SE2d 350).” McCormick v. State, 161 Ga. App. 573 (289 SE2d 23). Insofar as the trial court’s order can be construed as a denial of defendant’s motion for an appeal bond after June 1, 1991, it is insufficient because it fails to set forth the basis of the trial court’s decision in accordance with the standards set forth in Birge v. State, 238 Ga. 88 (230 SE2d 895). Accordingly, we remand this case to the trial court for a further evidentiary hearing, if necessary, and the entry of an order setting forth the basis of the trial court’s decision. See Foster v. State, 165 Ga. App. 137, 138 (299 SE2d 420).
Decided July 16, 1991.
Murray M. Silver, for appellant.
Lewis R. Slaton, District Attorney, Joseph J. Drolet, Nancy A. Grace, Rebecca A. Keel, Assistant District Attorneys, for appellee.

Judgment vacated and case remanded with direction.


Sognier, C. J., and Andrews, J., concur.